Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000009
                                                       06-MAY-2015
                                                       11:07 AM



                          SCPW-15-0000009

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     SANDRA KATO-KLUTKE, in her official capacity as a member
        of the Agribusiness Development Corporation, and
    CHAD McDONALD, in his official capacity as a Commissioner
             of the Land Use Commission, Petitioners,

                                vs.

  THE HONORABLE RHONDA NISHIMURA, Circuit Judge of the Circuit
Court of the First Circuit, State of Hawai#i, Respondent Judge,

                                and

               HAWAI#I STATE ETHICS COMMISSION and
           PEER NEWS LLC, dba Civil Beat, Respondents.


                        ORIGINAL PROCEEDING
                     (Civil No. 14-1-2022-09)

          ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
                     AND WRIT OF PROHIBITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners’ petition for writ of
mandamus and writ of prohibition, filed on January 7, 2015
(“Petition”), Respondent State of Hawaii Ethics Commission’s
response, filed February 17, 2015, Respondent Peer News LLC, dba
Civil Beat’s answer, filed February 20, 2015, the respective
supporting documents, and the record, it appears that,
Petitioners claim they will suffer irreparable harm if the
circuit court’s December 31, 2014 “Order Granting Plaintiff Peer
News LLC’s Motion for Preliminary Injunction Filed September 25,
2014” (“the Order”) is not stayed pending appellate review, while
Respondent Peer News LLC, dba Civil Beat claims it will suffer
irreparable harm if the Order is stayed.   It does not appear,
however, that the circuit court has made a final determination on
the merits of the underlying case.   A temporary stay is therefore
warranted to preserve the status quo until a final judgment on
the merits is entered by the circuit court.   Accordingly,
          IT IS HEREBY ORDERED that the Petition is granted to
the extent the Order requires the release of financial disclosure
statements filed prior to the effective date of Act 230.
Enforcement of the Order is temporarily stayed until the
conclusion of the circuit court proceeding, which disposition
should proceed in a prompt manner.   The parties may seek a
further stay during the pendency of an appeal, if any, as
appropriate.
          DATED: Honolulu, Hawai#i, May 6, 2015.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2